       Case 4:18-cv-02459 Document 155 Filed on 01/16/20 in TXSD Page 1 of 10
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                              January 16, 2020
                                IN THE UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION


FMC TECHNOLOGIES, INC.,          §
    Plaintiff,                   §
                                 §
v.                               §                         CIVIL ACTION NO. H-18-2459
                                 §
ONESUBSEA IP UK LIMITED, et al., §
    Defendants.                  §


                                             MEMORANDUM AND ORDER

           This patent infringement case is before the Court on the Renewed Motion for

Reconsideration of the Court’s Order Granting Summary Judgment of Invalidity

(“Motion”) [Doc. # 147] filed by OneSubsea IP UK Limited and OneSubsea LLC

(collectively, “OneSubsea”), to which FMC Technologies, Inc. (“FMC”) filed a

Response [Doc. # 148], and OneSubsea filed a Reply [Doc. # 153]. The Court has

carefully reviewed the record and the applicable legal authorities. Based on that

review, the Court denies the Motion.

I.         BACKGROUND

           OneSubsea IP UK Limited is the owner of United States Patent No. 9,945,202

(“the ’202 Patent”). The patent application was filed March 27, 2017, and the ’202

Patent was granted April 17, 2018.


P:\ORDERS\11-2018\2459MR.wpd   200116.1012
       Case 4:18-cv-02459 Document 155 Filed on 01/16/20 in TXSD Page 2 of 10




           FMC manufactures and sells versions of a vertical subsea well completion

system that are designed to withstand higher pressures and temperatures found in

more extreme and deeper water environments. The product is referred to as a High-

Pressure High-Temperature Enhanced Vertical Deepwater Tree (“HPHT EVDT”).

There is a version rated for up to 15,000 pounds per square inch of pressure (“15ksi”)

and up to 400 degrees Fahrenheit (the “15k/400F HPHT EVDT”). There is another

version rated for up to 20,000 pounds per square inch of pressure (“20ksi”) and up to

350 degrees Fahrenheit (the “20k/350F HPHT EVDT”). The two versions of the

HPHT EVDT were developed together and are materially identical. FMC has

presented evidence that the 15k/400F HPHT EVDT was completed before the

20k/350F version because it was needed for a Shell Offshore, Inc. (“Shell”) project.

           OneSubsea alleged that FMC infringed the claims of the ’202 Patent through

the HPHT EVDT system rated for 20ksi. See Amended Counterclaims [Doc. # 87],

¶ 17. OneSubsea alleged also that its claims were not limited to 20ksi systems. See

id., ¶ 18.

           FMC filed a Motion for Summary Judgment of Invalidity. FMC argued that if

OneSubsea’s assertion that the 20k/350F HPHT EVDT is infringing were accepted

as true, then the sale to Shell of the FMC 15k/400F HPHT EVDTs constituted a prior




P:\ORDERS\11-2018\2459MR.wpd   200116.1012   2
       Case 4:18-cv-02459 Document 155 Filed on 01/16/20 in TXSD Page 3 of 10




sale that invalidated the ’202 Patent under the “on-sale bar” in 35 U.S.C. § 102(a)(1).1

By Memorandum and Order [Doc. # 135] entered September 24, 2019, the Court

granted FMC’s Motion for Summary Judgment of Invalidity. The Court held that

FMC had presented evidence that, before the March 2017 application date for the ’202

Patent, FMC “had developed CAD designs that were sufficient in nature to allow its

engineers to manufacture the device and sufficient to entice Shell to purchase 10 of

the 15k/400F HPHT EVDTs.” Id. at 17-18. The Court stated also that although FMC

had “the burden of proving that the EVDTs sold to Shell met all the limitations of the

claims in the ’202 Patent, that burden is satisfied by OneSubsea’s allegation in

paragraph 17 of its Amended Counterclaims [Doc. # 87] that the materially identical

accused device (the 20k/350F HPHT EVDT) infringes the ’202 Patent.” Id. at 14 n.9.

           On October 21, 2019, OneSubsea filed a motion seeking reconsideration of the

Court’s ruling. See Sealed Motion for Reconsideration [Doc. # 138]. OneSubsea

argued that FMC failed to present direct evidence of a complete design prior to the

March 2017 filing date of the ’202 Patent. OneSubsea noted specifically that FMC

failed to submit the relevant CAD design, referred to as DM100197333 Rev 02

(“Rev 02 Schematic”). See id. at ECF p. 9. Although the Rev 02 Schematic was not

1
           Section 102(a)(1) provides that “[a] person shall be entitled to a patent unless – (1) the
           claimed invention was patented, described in a printed publication, or in public use, on sale,
           or otherwise available to the public before the effective filing date of the claimed
           invention[.]” 35 U.S.C. § 102(a)(1) (emphasis added).

P:\ORDERS\11-2018\2459MR.wpd   200116.1012           3
       Case 4:18-cv-02459 Document 155 Filed on 01/16/20 in TXSD Page 4 of 10




attached as an exhibit to FMC’s Motion for Summary Judgment, it was listed in

Exhibit 11, the Shell Variation Order Request (VOR) Form signed by Shell and FMC

in September 2015 (the “2015 VOR”). See Exh. 11 to Motion [Doc. # 107-10], at

ECF p. 26.

           On October 23, 2019, OneSubsea filed a Notice of Withdrawal of Motion for

Reconsideration [Doc. # 140]. OneSubsea represented to the Court that FMC had

recently produced a copy of the Rev 02 Schematic, and that it “provides direct

evidence of facts established previously by inferences drawn against non-movant

OneSubsea.” See id. at 1. By Order [Doc. # 141] entered October 23, 2019, the Court

accepted the Notice and ordered the October 21, 2019 Motion for Reconsideration

[Doc. # 138] withdrawn.

           On December 11, 2019, OneSubsea filed the pending Renewed Motion for

Reconsideration [Doc. # 147]. OneSubsea argues that the Rev 02 Schematic recently

produced by FMC could not have been shown to Shell in 2015. Specifically,

OneSubsea challenges the validity of the 2014 dates on the Rev 02 Schematic because

it has a footer containing an October 22, 2019 date, and because the Title Block

includes the company logo of TechnipFMC, a company that did not exist until 2017.

Based on the assertion that the Rev 02 Schematic has been “altered or fabricated,”

OneSubsea argues that FMC “has no direct evidence of what was offered in 2015,”


P:\ORDERS\11-2018\2459MR.wpd   200116.1012   4
       Case 4:18-cv-02459 Document 155 Filed on 01/16/20 in TXSD Page 5 of 10




and again argues that the Court’s prior ruling was “improperly based upon inferences

adverse to the non-movant.”                  See Motion, ECF p. 6 (emphasis in original).

OneSubsea’s Renewed Motion for Reconsideration has been fully briefed and is now

ripe for decision.

II.        RULE 54(b) STANDARD

           Rule 54(b) of the Federal Rules of Civil Procedure allows a party to seek

reconsideration of interlocutory orders and authorizes the district court to revise at any

time an order or other decision that does not end the case. See Austin v. Kroger Texas,

L.P., 864 F.3d 326, 336 (5th Cir. 2017) (citing FED. R. CIV. P. 54(b)). “Under Rule

54(b), the trial court is free to reconsider and reverse its decision for any reason it

deems sufficient, even in the absence of new evidence or an intervening change in or

clarification of the substantive law.” Id. (internal quotation marks and citations

omitted). Rule 54(b) motions are disfavored. See PYCA Indus., Inc. v. Harrison

County Waste Mgmt., 81 F.3d 1412, 1421 (5th Cir. 1996).

III.       ANALYSIS

           A.          Summary Judgment Standard Applied

           OneSubsea argues first that the Court applied an incorrect summary judgment

standard by requiring OneSubsea to present evidence to contradict FMC’s evidence.

See Motion, ECF pp. 8-10. The law is clear in the Fifth Circuit, and was correctly


P:\ORDERS\11-2018\2459MR.wpd   200116.1012         5
       Case 4:18-cv-02459 Document 155 Filed on 01/16/20 in TXSD Page 6 of 10




applied by the Court in its September 2019 Memorandum and Order, that fact disputes

are resolved in favor of the non-movant “only when there is an actual controversy, that

is, when both parties have submitted evidence of contradictory facts.” Little v. Liquid

Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). Although OneSubsea distinguishes

factually certain cases that were cited by the Court, “the nonmoving party’s burden

is not affected by the type of case.” Id.

           Once FMC presented evidence relevant to the elements of § 102(a)(1)’s on-sale

bar, the Court correctly required OneSubsea to present contradictory evidence to raise

a genuine issue of material fact in order to avoid summary judgment. OneSubsea

failed to satisfy this requirement.

           B.          Direct Evidence -- The Rev 02 Schematic

           OneSubsea argues also that the Court improperly based its summary judgment

ruling on inferences adverse to the non-movant because there was “no direct evidence

showing the subject of the 2015 VOR was (1) the accused tree design or (2) embodied

all elements of the asserted claims.” See Motion, ECF p. 10. OneSubsea argues this

is true because the Rev 02 Schematic, “the only direct evidence of the tree design

which was the subject of the [2015] VOR,” was not included in the summary

judgment record. See id. at ECF p. 11.




P:\ORDERS\11-2018\2459MR.wpd   200116.1012      6
       Case 4:18-cv-02459 Document 155 Filed on 01/16/20 in TXSD Page 7 of 10




           As noted above, OneSubsea has conceded that the Rev 02 Schematic, identified

in the summary judgment record and now produced by FMC, supports the Court’s

ruling in this case. Indeed, based on its review of the Rev 02 Schematic, OneSubsea

withdrew its prior Motion for Reconsideration. OneSubsea now asserts, however, that

the Rev 02 Schematic produced by FMC was developed after 2017, possibly as late

as October 2019. Therefore, the dispositive issue is whether the Rev 02 Schematic

provided by FMC was in existence in 2014 as FMC claims or was, instead, produced

after March 2017.

           FMC has presented evidence that the Rev 02 Schematic is “accurate, correct,

and unaltered . . ..” See Declaration of Steve Joiner, Exh. I to Response, ¶ 5. The Rev

02 Schematic contains a “Drawn By” date of August 27, 2014, a “Design Review”

date of October 14, 2014, and an “Approved By” date of October 14, 2014. See id.,

¶ 18.

           OneSubsea notes first that the copy of the Rev 02 Schematic that FMC provided

contains a footer reading “Published: 22-Oct-2019.”               FMC has presented

uncontroverted evidence that the act of publishing a document such as the Rev 02

Schematic requires the “creation of a non-editable, pdf version of the document and

storing the pdf version on the Engineering Web.” Id., ¶ 38. To obtain a pdf version

of an older, non-current version of a schematic, the older version must first be


P:\ORDERS\11-2018\2459MR.wpd   200116.1012   7
       Case 4:18-cv-02459 Document 155 Filed on 01/16/20 in TXSD Page 8 of 10




published “to the Engineering Web, thus creating an Adobe pdf copy of the outdated

revision.”2 Id. ¶ 41. “A republished engineering drawing will be branded with a

published date representing the date when it is converted from native format to Adobe

pdf format.” Id., ¶ 42. Therefore, FMC’s uncontroverted evidence establishes that the

October 2019 footer reflects the date the Rev 02 Schematic was converted to Adobe

pdf format for production to OneSubsea.

           OneSubsea notes also that the Title Block on the Rev 02 Schematic contains the

logo for TechnipFMC, a company that did not exist until early 2017. FMC has

presented uncontested evidence that the logo in the Title Block is taken from a

reference file that is used across all drawings, a file that is separate from the drawing

files and is “updated independently of the drawings.” See id., ¶¶ 19-21. When a

drawing, such as the Rev 02 Schematic, is opened, “whatever information currently

stored in the reference file, such as the company logo and legal disclaimer, will be

displayed on the drawing.” Id., ¶ 23. The FMC reference file was updated in January

2017 to contain the new “TechnipFMC” logo. See id., ¶¶ 26-27. “These changes

made to the reference files in 2017 did not change any of the underlying technical

drawings . . ..” Id., ¶ 30. Opening a native CAD file, however, will cause the new



2
           The Rev 02 Schematic is an older version of FMC’s technical drawing
           DM100197333. The most recent version is Rev H. See Joiner Declaration, ¶ 12.

P:\ORDERS\11-2018\2459MR.wpd   200116.1012    8
       Case 4:18-cv-02459 Document 155 Filed on 01/16/20 in TXSD Page 9 of 10




information from the reference file to appear on that copy of the drawing. See id.,

¶ 34. If the reference file function is “turned off,” the new information does not

appear on the image. See id., ¶¶ 31-32.

           The uncontroverted evidence before the Court establishes that the Rev 02

Schematic is unaltered in a substantive manner. The computer-generated footer

identifying the date the Adobe pdf was created, and the inclusion of the TechnipFMC

logo in the Title Block have been fully explained, and neither supports OneSubsea’s

argument that the Rev 02 Schematic that FMC provided has been materially altered

or fabricated. OneSubsea previously represented to the Court that the Rev 02

Schematic provides direct evidence to support the Court’s September 2019 ruling, and

the Court relied on that representation when it ordered the previous Motion for

Reconsideration [Doc. # 138] withdrawn. Accordingly, the Court denies OneSubsea’s

pending Motion for Reconsideration that is based on the argument that FMC has not

produced direct evidence to support the on-sale bar because the Rev 02 Schematic has

been altered or fabricated.

IV.        CONCLUSION AND ORDER

           FMC has presented uncontroverted evidence that the Rev 02 Schematic

provided to OneSubsea was in existence well before the March 2017 filing of the

application that resulted in issuance of the ’202 Patent. OneSubsea has conceded that


P:\ORDERS\11-2018\2459MR.wpd   200116.1012   9
     Case 4:18-cv-02459 Document 155 Filed on 01/16/20 in TXSD Page 10 of 10




the Rev 02 Schematic is direct evidence that supports the Court’s prior ruling. As a

result, it is hereby

           ORDERED that OneSubSea’s Motion for Reconsideration [Doc. # 147] is

DENIED.

           SIGNED at Houston, Texas, this 16th day of January, 2020.




                                                      NAN Y F. ATLAS
                                             SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2018\2459MR.wpd   200116.1012   10
